Title: From George Washington to John Hancock, 16 November 1776
From: Washington, George
To: Hancock, John



General Greens Quarters [Fort Lee, N.J.] 16th Novr 1776
Sir

Since I had the Honor of addressing you last, an important Event has taken place; of which I wish to give you the earliest Intelligence.
The preservation of the Passage of the North River was an Object of so much Consequence that I thought no pains or Expence too great for that purpose, and therefore after sending off all the valuable Stores except such as were necessary for its Defence, I determined agreeable to the Advice of most of the General Officers, to risque something to defend the Post on the East Side call’d Mount Washington.

When the Army moved up in Consequence of Genl Howe’s landing at Frog Point, Colo. Magaw was left on that Command with about 1200 Men, and Orders given to defend it to the last. Afterwards reflecting upon the smallness of the Garrison, and the Difficulty of their holding it if Genl Howe should fall down upon it with his whole Force, I wrote to Genl Greene who had the Command on the Jersey Shore, directing him to govern himself by Circumstances, and to retain or evacuate the post as he should think best, and revoking the absolute Order to Colo. Magaw to defend the post to the last Extremity.
Genl Greene struck with the Importance of the Post, and the Discouragement which our Evacuation of Posts must necessarily have given, reinforced Colo. Magaw with Detatchments from several Regiments of the Flying Camp, but cheifly of Pennsylvania, so as to make up the Number about 2000. In this Situation things were Yesterday, when Genl Howe demanded the Surrendry of the Garrison, to which Colo. Magaw returned a spirited Refusal. Immediately upon receiving an Account of this Transaction, I came from Hackinsack to this place, and had partly cross’d the North River when I met Genl Putnam and Genl Greene who were just returning from thence, and informed me that the Troops were in high Spirits and would make a good Defence, and it being late at Night I returned.
Early this Morning Colo. Magaw posted his Troops partly in the Lines thrown up by our Army on our first coming thither from New York, and partly on a commanding Hill laying North of Mount Washington (the Lines being all to the Southward). In this Position the Attack began about Ten O’Clock, which our Troops stood, and returned the Fire in such a Manner as gave me great Hopes the Enemy was intirely repulsed. But at this time a Body of Troops cross’d Harlem River in Boats and landed inside of the second Lines, our Troops being then engaged in the first.
Colo. Cadwalader who commanded in the Lines sent off a Detatchment to oppose them, but they being overpowered by Numbers gave way; upon which Colo. Cadwalader ordered his Troops to retreat in Order to gain the Fort. It was done with much Confusion, and the Enemy crossing over, came in upon them in such a Manner that a Number of them surrendered.
At this Time the Hessians advanced on the North Side of the Fort in very large Bodies, they were received by the Troops posted there with proper Spirit and kept back a considerable time. But at Length they were also obliged to submit to a superiority of Numbers and retire under the Cannon of the Fort.
The Enemy having advanced thus far halted, and immediately a Flag went in with a Repetition of the demand of the Fortress as I suppose.

 

At this Time I sent a Billet to Colo. Magaw, directing him to hold out, and I would endeavour this Evening to bring off the Garrison, if the Fortress could not be maintained, as I did not expect it could, the Enemy being possessed of the adjacent Ground. But before this reached him he had entered too far into a Treaty to retract. After which, Colo. Cadwalader told another Messenger who went over, that they had been able to obtain no other Terms than to surrender as prisoners of War. In this Situation Matters now stand. I have stopped Genl Beall’s and Genl Heards Brigades to preserve the Post and Stores here, which with the other Troops I hope we shall be able to effect.
I dont yet know the Numbers killed or wounded on either Side, but from the heaviness and Continuance of Fire in some places, I imagine there must have been considerable Execution.
The Loss of such a Number of Officers a⟨nd⟩ Men, many of whom have been trained with more than common Attention, will I fear be severely felt. But when that of the Arms and Accoutrements is added much more so, and must be a farther Incentive to procure as considerable a Supply as possible for the New Troops as soon as it can be done. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington

